DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed September 19, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 12 is objected to because of the following informalities:  This claim includes the limitation “and at a sensor interface, detecting a shutdown”.  This limitation should be changed to state “and a sensor interface, detecting a shutdown”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whynacht et al. (US 4,622,538).
Claims 1 and 12: Whynacht et al. discloses an elevator system and method of detecting a state of an elevator system, known to comprise an elevator car configured to travel in a hoistway, and an elevator car door included with the elevator car, where a controller controls motion of the elevator car.  At least one sensor senses an operating condition (car active state, car stopped state, car door open state) of the elevator system (column 9 lines 38-39, column 10 lines 11-13, 49-51), and a sensor interface detects a shutdown state of the elevator system in response to the operating condition (column 10 lines 40-46).
Claims 2 and 13: Whynacht et al. discloses an elevator system and method, as stated above, where the at least one sensor comprises a plurality of sensors configured to sense a plurality of operating conditions (car active state, car stopped state, car door open state) of the elevator system (column 9 lines 38-39, column 10 lines 11-13, 49-51).  The sensor interface detects the shutdown state of the elevator system in response to the plurality of operating conditions (column 11 lines 24-28).
Claims 3 and 14: Whynacht et al. discloses an elevator system and method, as stated above, where the plurality of sensors include a position sensor in order to perform a levelling check (column 18 lines 46-48), movement sensor indicating the elevator car is in motion (column 9 lines 38-39), elevator car door sensor indicating the elevator car door is opening (column 10 lines 49-51), and an occupancy sensor for indicating a trapped passenger (column 14 lines 47-56).
Claims 4 and 15: Whynacht et al. discloses an elevator system and method, as stated above, where the elevator car is detected to be positioned between landings and stopped (column 10 lines 11-17).  In a normal transition from a car stopped state, the elevator car door opens within one second of stopping (column 10 lines 17-20).   When the elevator car door does not open within one second of the elevator car being stopped, a door open variable is false, and a shutdown state is detected from an abnormal transition from car stopped state (column 10 lines 40-46).  Therefore the sensor interface detects the shutdown state of the elevator system in response to the elevator car being positioned between landings, the elevator car being stopped, and elevator car not intentionally parked between landings.
Claims 5 and 16: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface exits the shutdown state in response to a brakelift variable being true, representing the elevator car moving (column 13 lines 47-53).
Claims 11 and 22: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface sends an operating condition (performance data) to a remote device within central monitoring center (16) (column 4 lines 49-61), as can be seen from FIG. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being obvious over Whynacht et al. (US 4,622,538).
Claims 7 and 18: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface detects the shutdown state of the elevator system in response to a failure to follow a sequence of states, or a failure to meet criterial for transitioning between successive states (column 5 line 63 through column 6 line 3). These states include elevator car stopped at a landing (column 9 lines 51-58), elevator car door open (column 10 lines 27-31), occupancy detected in the elevator car and the elevator car door open (column 14 lines 35-44).  This reference fails to disclose the states to occur in a sequence a number of times.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require the states to occur in a sequence a number of times, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would allow monitoring of “the entire sequence of operations that the elevator performs” “when performing their normal functions” which are shared by most elevators, as taught in Whynacht et al. (column 5 lines 60-66).
Claims 8 and 19: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface exits the shutdown state in response to a brakelift variable being true, representing the elevator car moving (column 13 lines 47-53).
Claims 9 and 20: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface detects the shutdown state of the elevator system in response to a failure to follow a sequence of states, or a failure to meet criterial for transitioning between successive states (column 5 line 63 through column 6 line 3). These states include elevator car moving (column 9 lines 38-39), occupancy detected in the elevator car (column 15 lines 20-24), the elevator car stopping at a landing (column 9 lines 51-58), and the elevator car door not opening for a period of time (column 15 lines 24-29). This reference fails to disclose the states to occur in a sequence.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require the states to occur in a sequence, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would allow monitoring of “the entire sequence of operations that the elevator performs” “when performing their normal functions” which are shared by most elevators, as taught in Whynacht et al. (column 5 lines 60-66).
Claims 10 and 21: Whynacht et al. discloses an elevator system and method, as stated above, where the sensor interface exits the shutdown state in response to a brakelift variable being true, representing the elevator car moving (column 13 lines 47-53).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 7, 2022